Citation Nr: 1311029	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an increased rating for tinea versicolor, evaluated as 10 percent disabling from April 30, 2008 to April 13, 2011; 60 percent disabling from April 14, 2011 to November 30, 2012; and noncompensable since December 1, 2012.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2009 rating decision by the Atlanta (Decatur), Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2011 for further development.  

The Board's March 2011 Remand included the issue of entitlement to an increased rating for bilateral tinnitus.  The agency of original jurisdiction (AOJ) was instructed to issue a statement of the case in response to a notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued a statement of the case in July 2011.  The Veteran did not file a substantive appeal (VA Form 9) and the issue has not been certified to the Board.  Consequently the issue is not before the Board.     

In an April 2012 rating decision, the RO denied an increased rating for PTSD.  The Veteran submitted a November 2012 correspondence that the Board construes as a timely notice of disagreement.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Low back

In March 2011, the Board found that new and material evidence had been received to reopen a service connection claim for a low back disability.  New and material evidence having been received; the Board remanded the issue of entitlement to service connection for a low back disability, to be adjudicated on de novo basis.  The AOJ scheduled a VA examination as instructed.  However, the AOJ then issued a July 2011 supplemental statement of the case in which it found that no new and material evidence had been received to reopen the claim.  In a July 2011 communication, the Veteran noted that this was in contravention of the Board's findings.  

Ordinarily, the Board cannot decide a claim on a basis that was not considered by the AOJ.  The United States Court of Appeals for Veterans Claims (Veterans Court) had held that the Board could reopen a previously denied claim and decide it on the merits, provided the Board adequately explained why the action was not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 390-2 (1993).  More recently the Veterans Court has noted that decision of the U.S. Court of Appeals for the Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003) calls into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance.  Gardner v. Shinseki, 22 Vet. App. 415, 418 (2009).

Inasmuch as the Board has already determined that new and material evidence was received, it once again finds that the reopened claim for entitlement to service connection must be readjudicated on a de novo basis.    

Tinea versicolor

In March 2011, the Board remanded the issue of entitlement to an increased rating for tinea versicolor.  It found that a December 2009 communication from the Veteran constituted a timely notice of disagreement in response to a November 2009 rating decision.  The Board found that the RO had not issued a statement of the case.  The Board specifically instructed the AOJ to issue a statement to the case in regards to the issue.  It does not appear that the AOJ has done so.  The RO issued a July 2011 rating decision in which it increased the Veteran's rating from 10 percent to 60 percent effective April 14, 2011.  In April 2012, it issued a rating decision in which it proposed to decrease this rating; and in a September 2012 rating decision, it decreased the rating to 0 percent effective December 1, 2012.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The RO has not issued a statement of the case as instructed in the March 2011 Remand.  Consequently, the issue must be remanded again.  Manlincon v. West, 12 Vet. App. 238 (1998).

PTSD

In April 2012 the RO denied an increased rating for PTSD.  In November 2012, the Veteran expressed disagreement with this decision.  A statement of the case has not yet been issued.  The Board is required to remand this matter so that a statement of the case can be issued.  Manlincon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ must issue a statement of the case with respect to the Veteran's claims for increased ratings for tinea versicolor and PTSD.  These issues should not be certified to the Board, unless there is a sufficient substantive appeal.

3. The AOJ should readjudicate the issue of entitlement to service connection for a low back disability on a de novo basis.  

4.  If the claims remain denied, the AOJ should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

